Citation Nr: 0630023	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  04-22 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's tinnitus, currently evaluated as 10 percent 
disabling, to include entitlement to a separate compensable 
evaluation for each ear.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from November 1965 to November 
1968 and from August 1973 to October 1990.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
St. Paul, Minnesota, Regional Office (RO) which denied an 
increased evaluation for the veteran's tinnitus and separate 
compensable evaluations for each of the veteran's ears under 
the provisions of 38 C.F.R. § 4.87, Diagnostic Code 6260.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, 19 Vet. App. 
63 (2005), that reversed a decision of the Board that 
concluded that no more than a single 10 percent disability 
evaluation could be provided for tinnitus, whether perceived 
as bilateral or unilateral, under pre-June 13, 2003, 
regulations.  The Department of Veterans Affairs (VA) 
disagreed with the Court's decision in Smith and appealed 
this decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of the VA imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  The 
specific claims affected by the stay included the issue as 
presented in the instant appeal where a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.  On June 19, 2006, the Federal Circuit 
issued a decision in the appeal of Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).  As a consequence of that 
holding, on July 10, 2006, the Secretary rescinded the stay 
that had been imposed on all claims affected by Smith, and 
directed the Board to resume adjudication of the previously 
stayed claims.  




FINDING OF FACT

A 10 percent evaluation is currently in effect for the 
veteran's tinnitus.  The evaluation is the maximum schedular 
evaluation assignable for tinnitus.  


CONCLUSION OF LAW

An evaluation in excess of 10 percent and/or a separate 
compensable evaluation for each ear may not be assigned for 
tinnitus.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a), 4.87, Diagnostic Code 6260 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
the VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The 
Court has held that the statutory and regulatory provisions 
pertaining to the VA's duty to notify and to assist do not 
apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As will be shown below, the Board 
finds that the veteran is already receiving the maximum 
disability rating available for tinnitus under the applicable 
rating criteria.  Furthermore, regardless of whether the 
veteran's tinnitus is perceived as unilateral or bilateral, 
the outcome of this appeal does not change.  
Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the veteran in substantiating the claim).  


II.  Tinnitus

A.  Historical Review

The report of a January 1991 VA examination for compensation 
purposes reflects that the veteran was diagnosed with 
tinnitus.  In August 1991, the RO established service 
connection for tinnitus and assigned a 10 percent evaluation 
for that disability.  

B.  Increased/Separate Compensable Evaluations

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Prior to June 13, 
2003, recurrent tinnitus warranted a 10 percent evaluation.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).  

On June 13, 2003, the Secretary of the VA amended the 
provisions of 38 C.F.R. § 4.87 (2006).  The amended 
regulation clarifies that recurrent tinnitus warrants a 10 
percent evaluation.  Only a single evaluation is to be 
assigned for recurrent tinnitus no matter whether the sound 
is perceived in one ear, both ears, or in the head.  38 
C.F.R. § 4.87, Diagnostic Code 6260 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the version of 38 C.F.R. § 4.87, Diagnostic Code 
6260 in effect prior to June 13, 2003, required the 
assignment of separate compensable evaluation for each ear.  
In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit held that the Court erred in not deferring to 
the VA's interpretation of 38 C.F.R. §§ 4.25(b), 4.87, 
Diagnostic Code 6260, which directed the assignment of a 
single evaluation for tinnitus regardless of whether the 
disability was unilateral or bilateral in nature.  

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent for 
tinnitus.  Therefore, the veteran's claim for separate 10 
percent ratings for each ear for his service-connected 
tinnitus must be denied under Diagnostic Code 6260, as in 
effect both prior and subsequent to June 13, 2003.  On this 
point, the denial of the veteran's claim is based on a lack 
of entitlement under the law.  The law, in particular the 
regulation governing schedular evaluation of tinnitus, is 
dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

The Board notes that the veteran does not argue, and the 
evidence does not suggest, that symptoms attributable to 
tinnitus would be more appropriately evaluated under any 
alternate diagnostic code.  There is neither evidence nor 
argument that tinnitus manifests in symptoms other than 
ringing in the ear or that such results in unusual disability 
to render impracticable application of the Rating Schedule.  
Thus, the Board finds no basis upon which to assign a higher 
disability evaluation despite consideration of the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2006), to include 38 C.F.R. § 3.321(b)(1) (2006).


ORDER

Entitlement to a rating in excess of 10 percent for the 
veteran's tinnitus, to include entitlement to a separate 
evaluation for each ear, is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


